— Judgment of the Supreme Court, Queens County, rendered May 29, 1975 on resentence, affirmed. In our view, there is no merit to defendant’s claim that the judgment of resentence should be reversed because the sentencing court refused to order an updated probation report which might reflect his rehabilitation and his transfer to a minimum security prison. Nor do we see any merit to his claim that the sentencing court should have granted an adjournment for the purpose of allowing defendant’s counsel an opportunity to prepare a presentence memorandum. Latham, Acting P. J., Margett, Christ, Brennan and Munder, JJ., concur.